Citation Nr: 0022117	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-19 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether a January 20, 1995, rating decision involved clear 
and unmistakable error (CUE) as to the issue of whether a 
well grounded claim for entitlement to disability 
compensation for heart disease under the provisions of 
38 U.S.C.A. § 1151 had been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, from May 1972 to February 1974, and from March 1974 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In light of the following favorable decision as to the 
veteran's CUE claim and remand for de novo adjudication, the 
Board finds the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
disability compensation for heart disease under the 
provisions of 38 U.S.C.A. § 1151 also certified for appellate 
review is moot.  

The Board also notes that the record includes a copy of a 
November 1991 supplemental statement of the case as to the 
issue of entitlement to reimbursement for private hospital 
treatment from March 17, 1990, to March 25, 1990.  An 
October 1998 statement of the case, unrelated to the 
reimbursement claim, noted the issue would be considered 
separately; however, there is no indication that this was 
completed.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the CUE claim on appeal has been obtained.  

2.  The evidence of record and not considered at the time of 
the January 20, 1995, rating decision, included private 
medical evidence summarizing pertinent VA treatment records 
and indicating that the failure to diagnose the veteran's 
coronary artery disease early enough aggravated the disorder.

3.  The January 20, 1995, rating decision which found the 
veteran had not submitted a well grounded claim as to the 
issue of entitlement to disability compensation for heart 
disease under the provisions of 38 U.S.C.A. § 1151 involved 
CUE.


CONCLUSION OF LAW

The January 20, 1995, rating decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error Claim
Background

The evidence shows the veteran submitted a claim for 
entitlement to disability compensation for heart disease 
under the provisions of 38 U.S.C.A. § 1151 on August 3, 1994.  
Also stamped as received by RO on that date is a July 1994 
private medical report from Dr. N.B. which purportedly 
summarized records of the veteran's VA medical treatment and 
indicated in conclusion that the failure to diagnose the 
veteran's coronary artery disease early enough aggravated the 
disorder.

In a January 20, 1995, rating decision the RO denied the 
issue of entitlement to disability compensation for heart 
disease under the provisions of 38 U.S.C.A. § 1151 stating 
that a well-grounded claim had not been submitted.  It was 
noted that the veteran claimed entitlement was warranted 
because of VA's failure to properly diagnose and treat his 
cardiac symptoms in 1984 but that no specific episode or 
incident had been identified.  It was further noted that the 
evidence did not show the disorder arose because of treatment 
and that lay statements as to etiology were speculative and 
lacked probative value as a medical conclusion.  The RO did 
not list the July 1994 private medical report as an item of 
evidence and did not refer to the report in the reasons and 
bases section of the decision.  

An April 1996 statement of the case restated the reasons and 
bases provided in the rating decision.  In April 1997 the RO 
notified the veteran that a VA Form 9 received on September 
27, 1996, was not timely submitted to perfect his appeal.

In May 1997 the veteran claimed the January 20, 1995, rating 
decision involved CUE because the determination did not 
consider the July 1994 private medical report.  

Analysis

VA regulations provide that previous determinations which are 
final and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of CUE; however, where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE is a very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The Court established a three-part 
test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not considered (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  In determining whether a claim is 
well-grounded the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

Based upon the evidence of record in this case, the Board 
finds that the correct facts as they existed at the time of 
the January 20, 1995, rating decision were not fully 
considered by the adjudicator.  It is "undebatable" that 
had the July 1994 private medical report, which was received 
and associated with the claims folder on August 3, 1994, been 
considered at the time of the January 20, 1995 rating 
decision, it would have manifestly changed the outcome of the 
determination as to well groundedness.  See Damrel, 6 Vet. 
App. at 245.  Therefore, the Board must conclude that the 
January 20, 1995, rating decision involved CUE.

The Board notes, however, that as the January 20, 1995, 
determination was limited to the issue of well groundedness, 
the decision may be reversed or amended only to that extent 
based upon the finding of CUE.  See 38 C.F.R. § 3.105(a).  It 
is only the prior final decision or determination which may 
be affected by CUE.  As the Board, in essence, finds the 
veteran submitted a well-grounded claim as to the issue of 
entitlement to disability compensation for heart disease 
under the provisions of 38 U.S.C.A. § 1151 the matter must be 
remanded to the RO for development as required by VA's duty 
to assist and for de novo adjudication on the merits.  


ORDER

CUE having been found in the RO's January 20, 1995 rating 
decision, the veteran's claim for entitlement to disability 
compensation for heart disease under the provisions of 
38 U.S.C.A. § 1151 is well grounded.  To this extent the 
appeal is granted.


REMAND

Because the claim of entitlement to disability compensation 
for heart disease under the provisions of 38 U.S.C.A. § 1151 
is well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 1 Vet. App. 78.

The Board notes that the veteran was provided a statement of 
the case as to the reopened claim for entitlement to 
disability compensation for heart disease under the 
provisions of 38 U.S.C.A. § 1151 in October 1998.  However, 
it did not include the laws and regulations in reference to 
claims seeking entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 applicable at the time 
of the veteran's original claim.  Therefore, the Board finds 
the veteran would be prejudiced by appellate review prior to 
de novo adjudication.

In this regard, the veteran's original claim was filed on 
August 3, 1994, the version of 38 U.S.C.A. § 1151 applicable 
to this case is the version that existed prior to the 1996 
statutory revision, as those amendments were made applicable 
only to claims filed on or after October 1, 1997.  See Pub. 
L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  
The pre-amendment version of § 1151 is more favorable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991). 

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Further, the record indicates that the veteran's medical 
records maintained at the Fort Harrison VA Medical Center 
includes information contained in 10 file folders.  Although 
in June 1998 the RO requested and obtained copies of a 
portion of those records, the Board finds the original file 
folders pertinent to the claim for entitlement to disability 
compensation for heart disease under the provisions of 
38 U.S.C.A. § 1151 should be obtained for an adequate 
determination.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain the original VA 
medical file folders maintained at the 
Fort Harrison VA Medical Center pertinent 
to the claim for entitlement to 
disability compensation for heart disease 
under the provisions of 38 U.S.C.A. 
§ 1151.  All records obtained should be 
associated with the claims folder.

2.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and undertake a de novo 
adjudication of the issue of entitlement 
to disability compensation for heart 
disease under the provisions of 
38 U.S.C.A. § 1151 based upon the 
applicable law and regulations for claims 
filed on August 3, 1994.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 1991).  The 
requisite period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



